Citation Nr: 1547080	
Decision Date: 11/06/15    Archive Date: 11/13/15

DOCKET NO.  13-23 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for a right knee disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1985 to January 1988 and from March 1988 to April 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  Although the RO reopened the previously denied claim of entitlement to service connection for a low back disability in that decision, the question of whether new and material evidence has been received is one that must be addressed by the Board, notwithstanding a decision favorable to the Veteran that may have been rendered by the RO.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); see also Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) (the Board has a jurisdictional responsibility to consider whether it was proper for the RO to reopen a previously denied claim).  As such, the Board will first consider whether new and material evidence has been received sufficient to reopen the claim of entitlement to service connection for a low back disability before reaching any merits determination.  

In April 2015 the Veteran presented sworn testimony during a video conference hearing before the undersigned Veterans Law Judge.  At the hearing, the Veteran submitted additional evidence directly to the Board; he also submitted a written waiver of local consideration of the evidence at that time.  This waiver and a transcript of the hearing have been associated with the claims file.  See 38 C.F.R. 
§§ 19.9, 20.1304(c) (2014).

The issues of entitlement to service connection for a low back disability and entitlement to service connection for a right knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  In February 1988 and August 1996 rating decisions, the RO denied the Veteran's claim of entitlement to service connection for a low back disability.  The Veteran did not appeal those decisions, and new and material evidence was not received within one year of their issuance.

2.  Evidence received more than one year since the most recent final denial of the claim in August 1996 relates to an unestablished fact that raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The February 1998 and August 1996 rating decisions that denied the claim of entitlement to service connection for a low back disability are final.  38 U.S.C.A. 
§§ 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).

2.  New and material has been received to reopen the claim for service connection for a low back disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's original claim of service connection for a low back disability was denied in a February 1988 rating decision for lack of a current disability.  The Veteran did not appeal that decision, nor did he submit new and material evidence within the remaining appeal period.  In May 1996, the Veteran submitted a claim to reopen the previously denied claim for service connection for a low back disability.  In the August 1996 rating decision, the RO again denied the claim of entitlement to service connection for a low back disability on the merits for lack of a current disability.  The Veteran did not appeal that decision, nor did he submit new and material evidence within the remaining appeal period.  Accordingly, the February 1988 and August 1996 rating decisions are final as to the evidence then of record, and are not subject to revision on the same factual basis.  See 38 U.S.C.A. 
§ 7105(c); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. §§ 3.104  , 3.156(a)-(b), 20.302, 20.1103.

The claim may be reopened if new and material evidence is submitted.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992). 

The relevant evidence of record at the time of the most recent final denial of the claim in August 1996 included the Veteran's service treatment records (STRs) and his service personnel records.  

Relevant evidence received more than one year since the August 1996 rating decision includes a March 2012 VA examination report, VA and private treatment records, the April 2015 Board hearing transcript, and the Veteran's statements and testimony.  This evidence is considered "new," as it was not of record at the time of the last final denial; it is also "material" because it relates to a previously unestablished fact, namely a current diagnosed low back disability.  38 C.F.R. 
§ 3.156.  Accordingly, the claim for service connection for a low back disability is reopened.
ORDER

New and material evidence having been received; the claim of entitlement to service connection for a low back disability is reopened.  To that extent only the appeal is allowed.  

REMAND

The Veteran testified that he would be submitting a medical opinion from Dr. G. Jesteadt and a buddy statement from T. Barber following his Board hearing.  These statements have not been associated with the claims file and should be requested on remand.  Additionally, all records from the Lakeview Clinic in Chaska, Minnesota and all outstanding VA treatment records should be secured.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran submit:
(a) the positive nexus opinion from Dr. G. Jesteadt;
(b) the buddy statement from T. Barber;
(c) a release to obtain all records from the Lakeview Clinic in Chaska, Minnesota; and
(d) a release to obtain any other outstanding private treatment records related to his back or knee, to include any updated records from Dr. Jesteadt.

See Board hearing transcript at 9, 12.

All such available documents should be associated with the claims file.

2.  Obtain all outstanding records of VA treatment.  

All such available documents should be associated with the claims file.

3.  Then, after taking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).


Department of Veterans Affairs


